The above-captioned matter is transferred to the Court of Appeal, Fourth Appellate District for a determination of whether the matter is rendered moot in light of Senate Bill No. 394, signed into law on October 11, 2017. In the event that the Court of Appeal determines that the matter is not rendered moot, this order is without prejudice to defendant's right to petition this court for review of the issue on which this court granted review in People v. Padilla, S239454, and People v. Mendoza, S238032 on January 25, 2017 or any *597related issue. ( Cal. Rules of Court, rule 8.528(d).)